Affirming.
Lula Mae Traylor sued her husband, Bee Traylor, for divorce, alleging the fact of their marriage, and that subsequently defendant had lived in adultery with another woman and had contracted a loathsome disease. Only one witness was introduced to sustain the allegations of the petition, his testimony being:
    "Q. Do you know of defendant, Bee Traylor, living in adultery since his marriage to plaintiff? A. Not positively. I know that shortly after his marriage to plaintiff he was frequently in company with a woman not his wife, riding alone with her in automobiles on different occasions at unreasonable hours, proving to my mind that he was living in adultery with that woman.
    "Q. Are the plaintiff and defendant living together now? A. No; his wife left him because he was too thick with another woman and since they separated he catched a bad disease and got medicine in Frankfort to cure it."
On final submission the lower court refused the relief sought and dismissed the petition. Plaintiff appeals.
As only one witness testified and no corroborating circumstances were proven, the evidence was insufficient to authorize a decree of divorce on the ground that defendant had lived in adultery with another woman, even if he had so stated, which he did not. See section 2119, Ky. Statutes. Nor is the evidence sufficient to authorize such decree on the ground that defendant had contracted a loathsome disease subsequent to the marriage. It is true that this ground may be proved by a single witness, but it is not stated that the witness had knowledge of the facts about which he was testifying, or where he acquired his information, or the nature of the disease which he considered bad. Perhaps the word "bad" may be construed as being loathsome. But for all that appears to the contrary his entire statement may have been based entirely on hearsay.
Wherefore the judgment is affirmed. *Page 470